Citation Nr: 0127614	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  01-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant's late husband as 
a veteran for Department of Veterans Affairs benefits 
purposes.



ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel






INTRODUCTION

The appellant has claimed entitlement to Department of 
Veterans Affairs (VA) benefits based on an allegation that 
she is the surviving spouse of an individual who had 
recognizable service in the Philippines during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decisions of October 2000 and April 
2001 by the VA Regional Office (RO) in Manila, Philippines, 
which refused to recognize service.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the appeal has been obtained.

2.  The appellant's late husband did not have active service 
in the United States Armed Forces, to include service as a 
member of the Philippine Commonwealth Army, with the 
Philippine Scouts, or with the recognized guerillas, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for recognition of the appellant's late husband 
as a veteran for VA benefits purposes are not met.  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.8, 3.9, 3.203 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), and the letters sent to the appellant 
informed her of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The RO supplied the appellant 
with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the statement from the 
United States Department of the Army denying record of 
appellant's service.  The appellant did not request a 
hearing.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the appellant's claim for entitlement to 
VA benefits.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the case need not be referred to the appellant for further 
argument as the Board's consideration of the new regulations 
in the first instance does not prejudice the appellant. See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

II.  Factual Background

The appellant's late husband applied for compensation 
benefits in May 1973.  In November 1973, the United States 
Department of the Army certified that he had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.

In August 2000, the appellant wrote to the RO regarding her 
late husband's claim.  She requested information as to the 
nature and status of that claim.  In September 2000, the RO 
informed the appellant that her husband's claim had been 
denied because he did not have certified military service in 
the Armed Forces of the United States.  The RO instructed the 
appellant that if she believed that information was incorrect 
she could provide the RO with corrected information.

In October 2000, the appellant filed her claim for Death and 
Indemnity Compensation.  In October 2000, the RO issued a 
decision denying the appellant's claim because her late 
husband did not have certified military service.

In March 2001, the appellant sent a letter to the RO 
requesting that the RO reexamine her claim.  In support of 
her claim, she submitted a Certification from the 
Headquarters of the Armed Forces of the Philippines, a 
Certification of Discharge, issued by the Headquarters of the 
USAFFE Luzon Guerilla Army Forces, a request for an honorable 
discharge for the appellant's late husband for medical 
reasons, and a Certification from the Adjutant General's 
office of the Armed Forces of the Philippines.  In April 
2001, the RO issued a decision continuing to deny her claim 
because her late husband did not have certified military 
service.  She subsequently filed a notice of disagreement and 
perfected her appeal.

III.  Criteria

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran or has a legal relationship with a 
veteran such as being the veteran's spouse or surviving 
spouse.  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  Under 
38 C.F.R. §§ 3.8 and 3.9, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions:
(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy is issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and
(2) The document contains needed information as to length, 
time and character of service; and
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203 (a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. § 3.203 
(c) (2000).

Under 38 C.F.R. §§ 3.8 and 3.9, certification of service is a 
prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
a person's service are binding and conclusive upon the VA.  
See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).





IV.  Analysis

The appellant has submitted several documents in support of 
her claim that her late husband had service during World War 
II.  However, a United States service department did not 
issue any of the documents submitted.  Therefore, they do not 
meet the criteria set forth under 38 C.F.R. § 3.203(a).

In December 1973, the service department, the United States 
Army, specifically determined that the appellant's late 
husband had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces."  The documents 
submitted by the appellant in support of her claim did not 
contain any data that was different from that provided in 
December 1973 for verification purposes.

The Board finds that the service department's determination 
that the appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces, 
is binding on the VA.  Accordingly, there is no basis to 
recognize the appellant's late husband as a veteran for VA 
benefits purposes.


ORDER

Entitlement to recognition of the appellant's late husband as 
a veteran for VA benefits purposes is denied.


		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

 

